ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-437, concluding that PAUL J. FORSMAN of TOMS RIVER, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.15(b) (negligent misappropriation of client trust funds), RPC 1.15(d) (failure to maintain books and records in accordance with Rule 1:21-6) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that PAUL J. FORSMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.